Alpha Natural Resources, Inc. FOR IMMEDIATE RELEASE Alpha Natural Resources Caps Record Year With Significant Increase in Fourth Quarter Coal Revenues · Coal sales revenues in fourth quarter increase 18% from 2007; margin per ton rises 38% · Net income for full year reaches new high of $165.5 million, compared with $27.7 million in 2007 · Coal sales volumes of 28.3 million tons for full year nearly match 2007 volumes; metallurgical sales reach new high of 11.9 million tons despite 37% drop in December shipments · Alpha closes out 2008 with total available liquidity of$969 million including $676 million in cash and cash equivalents on hand ABINGDON, Va., Feb. 5, 2009—Alpha Natural Resources, Inc. (NYSE: ANR) reported an18 percent improvement in fourth quarter coal sales revenues and record financial results for the full year despite a marked contraction in coal demand in the final month of For the three months ended Dec. 31, 2008, coal revenues reached $518.8 million, compared with $439.3 million in the fourth quarter of 2007. The company recorded income from continuing operations before income taxes of $11.1 million including net charges in the amount of $26.9 million. After a negative income tax charge in the amount of $20.3 million,Alpha incurred a net loss of $4.2 million or $0.06 per diluted share. The various charges and credits are explained below.
